Exhibit House Leasing Agreement Leaser : Yu Weibin (Hereinafter referred to Party A for short) Lessee : Harbin Queen Beauty Demonstration Center (Hereinafter referred to Party B for short) According to Contract Law of the People’s Republic of China and the relevant regulations, in order to definitude the rights and obligations of Party A and Party B, the two parties have reached the following mutual agreement of house leasing based on friendly and thoughtfully consensus: Clause 1 Party A leases its legal property located in certain areas of Floor 4 and Floor 2, No. 330, Xinyang Road, Daoli District, Harbin City to Party B for use of facial make-up, hairdressing, body beautification, nail beautification. Party B shall register the independent business license to operate by itself. Clause 2 The leasing period The leasing period is 5 years, from December 1, 2008 to November 30, Clause 3 Rent, Time for Payment and Payment Method The two parties agree that the annual rent is 400,000 Yuan, Say RMB Four Hundred Thousand Yuan Only . The rent is paid once a year . The payment method is in cash. For the first time, the rent shall be paid to Party A on December 1, 2008 by Party B. In the next years, the payment shall be made once a year . Party B shall make the payment ten days before the end of time for payment . The payment shall be made first, and then, the house can be used. Clause 4 Party A is responsible for water and electricity fees, and Party B is responsible for telephone charges. Except that, Party B will not pay any expense to Party A. Clause 5 In the leasing area, Party B can carry out the perfection and decoration according to need. PartyA shall deliver the house to Party B for decoration before November 10, 2008.The rent is not collected in this period of decoration . Clause 6 After the leasing period expires, except for brand marks and removable articles, Party B shall not remove any thing fixed on walls of Party A, and Party A possesses these things for free . Clause 7 Places for Tablets and Destination Boards During the leasing period, Party A shall provide Party B with a place for tablet in the obvious place at the front door , provide Party B with obvious destination boards at the main and auxiliary passages and elevator s , and provide Party B with a place for interior tablet at the external wall of passage on Floor2 in the leasing area of Party B. 1 Clause 8 During the leasing period, the two parties share the parking lot in front of the front door. Clause 9 If Party B has one of the following circumstances; Party A can terminate the contract , and get back the house: 1.Relet the house, sublease the house, transfer the house, lend the house, jointly operate with the house, become shareholders with the house , or exchange the house with others; 2.Use the leasing house to carry out illegal activities and harm the public benefit; Clause 10 After the contract expires, if Party A continues to lease the house , Party B has the priority to rent. Clause 11 Maintenance of House during Leasing Period Party A shall check the leasing house and its equipment at fixed periods, repair timely, make sure the house does not leak and flood , the three kinds of pipelines (water supply, drainage , and illumination electricity) are in good condition , and the doors and windows are in good condition , in order to ensure the safe and normal use of Party B. Party B shall coordinate actively. Clause 12 Changes of Parties to Leasing If Party A transfers the ownership of house property to a third party in accordance with legal procedures , under the circumstance that there is no stipulation , the contract will be effective to the new owner of the house property. If Party A sells the house, Party B shall be informed 3 months in advance , and have the priority to buy. With the consent of Party A, Party B can relet the house under the contract. Clause 13 Responsibility of Breach of Contract The two parties shall strictly fulfill the contract , and shall not break the contract.
